Citation Nr: 1627597	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active from February 1948 to November 1968.  He served in both Korea and Vietnam.  He was in receipt of a Bronze Star with the Combat V device.

This appeal arose before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Philadelphia, Pennsylvania Department of Veterans (VA), Regional Office (RO) that denied entitlement to the benefit sought.  The appellant is the Veteran's surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death in May 2012, according to the death certificate, was respiratory failure due to cardiac arrhythmia as a consequence of malignant melanoma.  The certificate also noted that the Veteran had had contact with Agent Orange.

2.  At the time his death, the Veteran had been service-connected for ischemic heart disease, assigned a 10 percent disability evaluation.

3.  Respiratory failure, cardiac arrhythmia, and malignant melanoma were not present in service, nor can they be presumed to be related to his service.

4.  The Veteran's service-connected ischemic heart disease did not cause or combine in any way to accelerate his death, nor did it render him materially less able of resisting the disease process causing death.  


CONCLUSIONS OF LAW

1.  Respiratory failure, cardiac arrhythmia, and malignant melanoma were not incurred in or aggravated by service, may not be presumed to have been so incurred, and were not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e), 3.310 (2015).

2.  A disability of service origin did not cause or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the appellant in December 2012.  This correspondence advised the appellant of the information necessary to substantiate her claim and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the appellant of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She was also informed of the types of evidence needed in claims for service connection for the cause of a Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that no VA opinion was sought in this case.  See 38 C.F.R. § 3.159(c)(4).  However, under the circumstances of this case, which will be further explained below, no such opinion is needed in order to decide the appellant's claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


APPLICABLE LAWS AND REGULATIONS

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (including cardiovascular disease, and malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 , 3.309.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the claimant must show the following: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e) ; and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions. 38 C.F.R. § 3.309(e)  (2013).   As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e).  Note 2 of 38 C.F.R. § 3.309(e)  further defines ischemic heart disease as specifically not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) , Note 2.

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

To establish service connection for the cause of the Veteran's death, the evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2014); 38 C.F.R. § 3.312 (2015).


FACTUAL BACKGROUND AND ANALYSIS

The appellant has alleged that the Veteran was exposed to Agent Orange in service and that this exposure resulted in the development of the malignant melanoma that caused his death.  Therefore, she believes that his cause of death should be service-connected.

According to the Veteran's death certificate, he died on May [redacted], 2012; the cause of death was respiratory failure due to cardiac arrhythmia as a consequence of malignant melanoma.  The certificate also noted that these disorders were due to contact with Agent Orange.

A review of the Veteran's service treatment records finds that they are silent for complaints of, treatment for, or diagnoses of respiratory failure, cardiac arrhythmia or malignant melanoma.  Various examinations conducted throughout his service, to include his November 1968 retirement examination, were completely normal without mention of any of these conditions.

Private treatment records from 2010 show the Veteran's history of coronary artery disease, status post coronary bypass graft surgery and status post pacemaker implantation for atrial fibrillation with slow ventricular response.  An August 2010 chest X-ray, performed due to complaints of hyperventilation, showed changes consistent with chronic obstructive pulmonary disease with mild bilateral interstitial fibrosis.

Records from Florida Hospital-Flagler Cancer Care Center, referred to his extensive and long history of treatment for multiple basal and squamous cell skin cancers.  In January 2011, he was seen for recurrent poorly differentiated invasive squamous cell carcinoma of the right eyeball/temporal area.  It was noted incidentally that he had smoked one half pack of cigarettes a day for the past 60 years.  It was recommended that he undergo radiotherapy for treatment.  A January 2012 CT scan revealed a large orbital tumor.  The diagnosis was recurrent squamous cell carcinoma with orbital and CNS involvement based on CT scan that showed a defect in the lateral orbit posteriorly.  The physicians had discussed the various treatment options with the Veteran and his family.  This included the possible surgical excision of the tumor, although they were advised that this surgery would be extensive including exenteration of the right orbit and skull based surgery.  Further radiotherapy was discussed; the physician noted that the dosage required would likely cause damage to the eye and vision.  The Veteran was also made aware of other lesions that might represent a metastatic tumor or other cancer.  The Veteran passed away in May 2012.

After a careful review of the evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  The Veteran died, in May 2012, from respiratory failure due to cardiac arrhythmia as a consequence of malignant melanoma.  There is no indication that any of these conditions were present in service.  Therefore, direct service connection cannot be awarded.  There is also no evidence that the malignant melanoma was present to compensable degree within one year of his separation from service (that is, by 1969).  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a)  cannot be awarded.  The appellant has argued that the Veteran's inservice exposure to Agent Orange caused the development of the malignant melanoma that ultimately led to his death.  

The Board acknowledges that the Veteran's death certificate includes a notation that "contact with Agent Orange" contributed to the cause of death.  VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B.  The Board has considered this Fast Letter and the subsequent Live Manual provision but does not find them controlling.

Initially, the Board notes that sub-regulatory authorities promulgated by the Veterans Benefits Administration are not generally binding up upon the Board.  See 38 U.S.C. § 7104(c); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("As the DVA has explained, Manual M21-1 'is an internal manual used to convey guidance to VA adjudicators.  It is not intended to establish substantive rules beyond those contained in statute and regulation.'" (quoting 72 Fed. Reg. 66,218, 66,219 (Nov. 27, 2007))).  Even if the presumption were binding upon the Board, it is not a presumption that specifies evidence of a particular strength is required to rebut it.  Ordinary evidentiary presumptions do not carry any evidentiary weight in the face of contradictory evidence.  See, e.g., Ball v. Kotter, 723 F.3d 813, 827 (7th Cir. 2013) (once evidence is introduced rebutting a presumption, "the 'bubble bursts' and the presumption vanishes").

In this case, there is a bare notation on the death certificate that is not corroborated by the medical records surrounding the records detailing treatment for his fatal illness.  Moreover, in a December 2012 letter, the appellant was specifically informed, in pertinent part, that the RO may consider that the Veteran's respiratory failure, cardiac arrhythmia, malignant melanoma is associated with dioxin exposure if she sent in scientific or medical evidence showing that the Veteran's claimed condition is medically associated with dioxin exposures.  She was informed further that if a doctor expressed an opinion regarding the relationship of the Veteran's condition to dioxin exposure to send in that opinion, the reasons and bases for that opinion, and the clinical treatment records; in addition, the appellant was informed that the doctor should provide literature that supported the opinion.  She was notified that such literature may consist of scientific or medical journal articles, etc, that support the doctor's opinion that the Veteran's exposure was related to the Veteran's diagnosed condition.  No evidence in this regard has been forthcoming from the appellant.

To the extent that the death certificate supports the claim, it is not entitled to any special evidentiary weight.  Rather, it must be considered as any other piece of evidence.  See, e.g., Weber v. Continental Cas. Co., 379 F.2d 729, 732 (10th Cir. 1967) ("When evidence is introduced rebutting the presumption, the presumption disappears, leaving in evidence the basic facts which are to be weighed.") (internal quotations omitted).  In general, the weight to be afforded a medical opinion is based upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the death certificate provides no factual basis or rationale for the conclusion stated.  Therefore, it is of little probative value.  See Horn v. Shinseki, 25 Vet. App. 231, 241 (2012) (holding that a Medical Evaluation Board finding which indicated with an "X" that the condition existed prior to service and was not aggravated by active duty was entitled to no probative weight because it was "bereft of any information and analysis.").  

In sum, none of the conditions listed on the death certificate are presumed, under law, to be related or associated with exposure to herbicides in service.  The Board acknowledges that nothing precludes an appellant, despite the availability of presumptive service connection for a disability due to herbicide exposure, from otherwise linking a disability to service.  See Stefl v. Nicholson,  21 Vet. App. 120  (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, the appellant has not, despite being given the opportunity, presented any evidence that would otherwise relate these disorders to the Veteran's service, to include herbicide exposure.  These facts outweigh the notation on the death certificate that "contact with Agent Orange" played a role in the Veteran's death, particularly since this provides no explanation as to how these conditions are etiologically related to inservice herbicide exposure.

Finally, the Veteran was service-connected for ischemic heart disease at the time of his death.  However, this condition is not listed on the death certificate as contributing to or accelerating his death.  Moreover, there is no evidence of record that would support the conclusion that this service-connected disorder played any role in the Veteran's death.

The Board has also carefully considered the statements and testimony proffered by the appellant.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, entitlement to service connection for the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was stated that an appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  After a thorough review of the entire claims folder, and weighing all evidence, both favorable and unfavorable, the Board concludes that the greater weight of the evidence preponderates against the appellant's claim.  As a consequence it is found that the preponderance of the evidence is against the appellant's claim and the benefit sought must be denied.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


